Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claimed invention:
Patented claims:
1. An image processing system, comprising: a plurality of image processing apparatuses including a first image processing apparatus which extracts an object region from a first image captured by a first image capturing apparatus and a second image 


2. The image processing system according to claim 1, wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by the corresponding one of the cameras, and wherein the at least one of the first and second image processing apparatuses compresses the image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that a compression rate of the image data corresponding to the extracted object region is lower than a compression rate of the image data corresponding to the 

2. The image processing system according to claim 1, wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by the corresponding one of the cameras, and wherein the at least one of the first and second image processing apparatuses compresses the image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that a compression rate of the image data corresponding to the extracted object region is lower than a compression rate of the image data corresponding to the extracted non-object region and transmits the compressed image data.
4. The image processing system according to Claim 2, wherein the at least 




5. The image processing system according to claim 2, wherein the image data corresponding to the extracted object region and the image data corresponding to the extracted non-object region are transmitted to one of the plurality of image processing apparatuses which is different from the at least one of the first and second image processing apparatuses or the image generating apparatus.
7. The image processing system according to Claim 2, wherein the image data corresponding to the extracted non-


7. The image processing system according to claim 1, wherein one of the plurality of image processing apparatuses which is different from a first one of the image processing apparatuses in predetermined order generates image data to be transmitted to a next one of the image processing apparatuses in the predetermined order based on image data corresponding to the extracted object region and image data corresponding to an object region extracted by a preceding one of the image processing apparatuses in the predetermined order.
9. The image processing system according to Claim 1, wherein the image generating apparatus is further configured to obtain information on a virtual viewpoint; and wherein the image generating apparatus is configured to 


9. The image processing system according to claim 8, wherein the image generating apparatus is further: configured to generate three-dimensional shape data of objects based on image data corresponding to the object regions extracted by the plurality of image processing apparatuses, and wherein the image generating apparatus is configured to generate& a virtual viewpoint image based on the generated three-dimensional shape data and the position of the virtual viewpoint and the direction from the virtual viewpoint corresponding to the received information.
11. The image processing system according to Claim 1, wherein a ratio of a plurality of image capturing apparatuses 


12. The image processing system according to claim 1, wherein the image data corresponding to the extracted object region is image data of the object region.
13. The image processing system according to Claim 1, wherein the object region includes a region of a moving body.
13. The image processing system according to claim 1, wherein the object region includes a region of a moving body.
 14. The image processing system according to Claim 1, wherein at least one of a region of a person and a region of a ball is included in the object region.

14. The image processing system according to claim 1, wherein at least one of a region of a person and a region of a ball is included in the object region.
15. An image processing apparatus, comprising: one or more memories storing instructions; and one or more processors executing the instruction to: extract an object region from an image 













executable instructions for causing a computer to execute a method for 
controlling an image processing apparatus, the method comprising: extracting an object region from an image captured by a camera;  obtaining, from another image processing apparatus which is connected to the image processing apparatus through a daisy chain, image data corresponding to an object region extracted by the other image processing apparatus from an image captured by another camera;  and transmitting image data corresponding to a result of the extraction of the object . 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 11, 12-16, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hoff et al. (2015/0055929).
 	Regarding claim 1, Van Hoff discloses an image processing system, comprising: a plurality of image processing apparatuses  (103a to 103n) including a first image processing apparatus which extracts an object region from a first image captured by a first image capturing apparatus (reading out a frame in step 408 with an object being captured meets the object region extraction when interpreted broadly) and a second image processing apparatus which extracts an object region from a second image 
	Regarding claim 2, Van Hoff discloses wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by a corresponding image capturing apparatus (the images captured in Van Hoff includes the object region and non-object region, such as the background).
	Regarding claim 7, Van Hoff discloses wherein the image data corresponding to the extracted non-object region is image data of the non-object region (the images captured in Van Hoff includes the object region and the non-object region, such as the background).
	Regarding claim 9, Van Hoff discloses wherein the image generating apparatus is further configured to obtain information on a virtual viewpoint; and wherein the image 
	Regarding claim 11, Van Hoff discloses wherein a ratio of a plurality of image capturing apparatuses including the first image capturing apparatus and the second image capturing apparatus to the plurality of image processing apparatuses is N to M (N and M are integers not less than 1) (note 103a to 103n).
	Regarding claim 12, Van Hoff discloses wherein the image data corresponding to the extracted object region is image data representing the object region (the object captured by cameras 103a to 103n).
	Regarding claim 13, Van Hoff discloses wherein the object region includes a region of a moving body (the object being captured includes a moving object).
	Regarding claim 14, Van Hoff discloses wherein at least one of a region of a person and a region of a ball is included in the object region (the object region is intended to be a person and a ball).
	Regarding claims 15-16, and 20-21, see similar rejections as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (2015/0055929) in view of Cho et al. (2015/0201152).
Regarding claim 3, Van Hoff does not disclose that wherein the at least one of the first and second image processing apparatuses compresses the image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that a compression rate of the image data corresponding to the extracted object region is lower than a compression rate of the image data corresponding to the extracted non-object region and transmits the compressed image data.  However, Van Hoff teaches that the raw video from the camera modules 103 may be compressed (par. 69).  Cho discloses a raw video compressor (note different compressors in Fig. 1-14).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cho into Van Hoff to perform the well known functions as claimed.
Regarding claim 4, Van Hoff does not disclose wherein the at least one of the first and second image processing apparatuses transmits image data corresponding to the extracted object region without compression and transmits image data corresponding to the extracted non-object region after the image data corresponding to the extracted non-object region is compressed.  However, Van Hoff teaches that the raw video from the camera modules 103 may be compressed (par. 69).  Cho discloses a raw video compressor (note different compressors in Fig. 1-14) and exclusion of compressing motion areas (par. 99-100, S713).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cho into Van Hoff to perform the well known functions as claimed.

Regarding claim 18, see rejection to claim 4.
Allowable Subject Matter
Claims 5, 6, 8, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422